Citation Nr: 9907706	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of back surgery performed at a VA facility in May 
1958.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

Although set forth in somewhat different terms by the RO, the 
wording used the by the Board regarding the claim for 
compensation under 38 U.S.C.A. § 1151 expresses what the 
veteran is seeking and, essentially, what the RO considered.  
The Board has rephrased the issue to reflect the intent of 
the veteran and the action of the RO.

The Board notes that by a rating decision in August 1997, the 
RO denied the veteran's request to reopen his claim for 
service connection for a back disorder.  The RO sent the 
veteran notice of this adverse determination by a letter 
dated September 8, 1997, along with a copy of the rating 
decision and notice of his appellate rights.  On that same 
date, the RO also mailed the veteran a cover letter and a 
copy of an August 1997 supplemental statement of the case 
(SSOC), which include the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disorder.  Apparently, the RO re-mailed 
the August 1997 SSOC to a new address in December 1997, after 
it had been returned by the U.S. Postal Service (because the 
forward time had expired).  In light of these circumstances, 
the Board is concerned as to whether the veteran was actually 
mailed the September 8, 1997 notice of his appellate rights, 
which included a copy of the August 1997 rating action, to 
his latest address of record.  See Ashley v. Derwinski, 2 
Vet.App. 62, 66 (1992) ("The presumption [of official 
regularity may also] operate[] in reverse.  If it appears 
irregular, it is irregular, and the burden shifts to the 
proponent to show the contrary") (citation omitted).  In 
this context, the Board observes that if the time had expired 
as of September 8, 1997, in order for the U.S. Postal Service 
to forward the veteran's mail from his old address to his new 
address, then it is reasonable to conclude that none of the 
correspondence mailed by the RO on that date was forwarded to 
the veteran's new address by the post office.  Although the 
August 1997 SSOC, along with the September 1997 cover letter, 
was re-mailed to the veteran's new address, the information 
of record does not indicate that a re-mailing was undertaken 
as regards the September 1997 notification of appellate 
rights, along with the August 1997 rating action.

In this regard, Board observes that the letter that 
accompanied the August 1997 SSOC, which was re-mailed in 
December 1997, reflects that the RO advised the veteran that 
if he had filed a substantive appeal regarding all issues 
contained in the SSOC, a response was optional.  If, however, 
the SSOC contained an issue which was not included in a 
previously filed substantive appeal, he had to respond within 
60 days to perfect his appeal of the new issue.  38 C.F.R. 
§20.302(c).  The Board is concerned that the RO's letter 
inadvertently misled the veteran into believing that he did 
not need to file a notice of disagreement (NOD) with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder.  See Hamilton v. Brown, 4 Vet.App. 528, 531-32 
(1993) (en banc), aff'd, 39 F.3d 1574, 1581 (Fed.Cir. 1994) 
(There can only be one valid NOD as to a particular issue 
until a final RO or BVA decision has been rendered in that 
matter, or the appeal has been withdrawn by the claimant).  
As of September 1997, no response from either the veteran or 
his representative was received on or prior to December 1998.  
In fact, the next document in the claims file from either the 
veteran or his representative is a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) which was dated 
in January 1999.

As the information of record does not reflect that the 
veteran was adequately notified of his right to initiate an 
appeal of the August 1997 rating decision, by the submission 
of an NOD within one-year of the date of mailing notice of 
that adverse determination, see 38 U.S.C.A. § 7105(a)-(b)(1) 
(West 1991), the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder is referred to the RO for appropriate 
action, specifically to inform the veteran of his procedural 
and due process rights.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of back surgery performed at a VA 
facility in May 1958 will be addressed in the remand section 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for PTSD is plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are silent for treatment for or 
diagnosis of an acquired psychiatric disorder, including 
PTSD.  

The veteran's DD 214 shows that he served during the Korean 
war and was awarded the Purple Heart and Combat Infantry 
Badge.  

VA examination in May 1953 is negative for complaint or 
diagnosis of a psychiatric disorder.  VA psychiatric 
examinations in May 1972 and April 1982 resulted in diagnoses 
of no psychiatric disorder found.  

In December 1994, the veteran submitted a statement relating 
events experienced in service that he found stressful.  

The veteran was afforded another VA psychiatric examination 
in July 1995.  Mental status examination showed the veteran 
to be cooperative, goal oriented, and oriented to person, 
time and place.  His effect was mild tension.  Mood was 
relatively normal.  There was no psychosis, delusions, 
hallucinations or organicity.  His memory was fair and his 
judgment was good.  The examiner noted that there was not 
enough to make a diagnosis of PTSD.  The diagnosis was no 
psychiatric disease.  

In February 1996, the veteran testified that he was receiving 
no treatment for a psychiatric condition.  He did complain of 
multiple problems which he felt were related to PTSD.  See 
February 1996 hearing transcript.  


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

In this case, the Board concedes that, with regard to the 
existence of stressors, the criteria as set out by 38 C.F.R. 
§ 3.304(f) have been met.  As evidenced by the veteran's 
Purple Heart and Combat Infantry Badge, the record contains 
conclusive evidence of a combat stressor pursuant to Federal 
regulations.  However, several VA psychiatric examinations 
conducted since the veteran's discharge from service, the 
most recent being in July 1995, have failed to make a 
diagnosis of PTSD or any psychiatric disorder for that 
matter. 

During the pendency of this appeal, effective November 7, 
1996, VA amended several sections of the Schedule for Rating 
Disabilities 38 C.F.R. Part 4 (1996) in order to update the 
portion of the Rating Schedule, pertaining to mental 
disorders, and, in part, to conform with changes with the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), 
replacing the 1980 3rd edition of DSM (DSM-III) and the 1987 
revised 3rd edition DSM (DSM-III-R).  38 C.F.R. §§ 4.125 to 
4.130.  Under DSM-IV, the diagnostic criteria for PTSD, in 
pertinent part, shifts from an objective standard (seen in 
DSM-III-R) in assessing whether a stressor is sufficient to 
trigger PTSD as subjective standard.  The November 1996 
amendment has not changed the requirements of 38 C.F.R. § 
3.304(f) and the M21-1 provisions continue to apply the 
criteria set forth in DSM-III-R.  The version of DSM most 
favorable to the veteran applies.

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court held 
that the DSM diagnostic criteria cannot be read in a manner 
that would add requirements over and above the three primary 
elements set forth in 38 C.F.R. § 3.304(f).  Accordingly, the 
applicable DSM criteria come directly into play for 
adjudication only when there is a medical opinion as to a 
current PTSD diagnosis and a nexus of current symptomatology 
to a claimed in-service stressor -- two of the three PTSD 
elements under 38 C.F.R. § 3.304(f).  At that point, the 
applicable DSM criteria may be used only as the basis for a 
return of the examination report to the RO for clarification 
or further examination, and such a return is mandated when 
the Board believes that the report does not accord with the 
applicable DSM diagnostic criteria.  

In this regard, the Board notes that while the existence of 
stressors sufficient to support a diagnosis of PTSD has been 
conceded, the fact remains that a diagnosis of PTSD has not 
been made.  In Brammer v. Derwinski, 3 Vet.App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet.App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

The Board rejects the veteran's assertions of any present 
disability attributable to service as probative of a well-
grounded claim.  Such opinion involves medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the Court held in Espiritu v. Derwinski, 2 Vet.App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The submission of a well-grounded claim is "a prerequisite 
to the triggering of the duty-to-assist obligation under 
section 5107(a)."  Godwin v. Derwinski, 1 Vet.App. 419, 425 
(1991).  Since the veteran has failed to submit a well-
grounded claim the VA is not under a statutory duty to assist 
him in the development of evidence.  Thus, the Board declines 
to schedule the veteran for a new psychiatric examination.  
The representative has argued, essentially, that the criteria 
for PTSD have changed since the July 1995 VA examination and 
that the veteran should be accorded another psychiatric 
examination.  However, the representative did not indicate 
how any changes in the diagnostic criteria for PTSD would 
possibly result in a change in the physician's assessment.  
The diagnostic criteria for PTSD have not been revised since 
1994 when DSM-IV was adopted.  As noted above, however, VA 
regulations specifically adopting DSM-IV as the basis for the 
nomenclature of the rating schedule for mental disorders took 
effect on November 7, 1996, and the Court, in Cohen, 10 Vet. 
App. at 140-41, indicated that the diagnostic criteria for a 
stressor now in effect for VA adjudication under DSM-IV 
differed substantially from those in DSM-III-R.  Inasmuch as 
there is no conflict as to a stressor in this case, it would 
not appear that any change adopted after the VA examination 
in July 1995 would affect this case.  The Board's decision, 
however, does not prevent the veteran from being examined by 
a private physician in an attempt to substantiate his claim.

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1995 statement of the case in which the 
veteran was informed that the reason for the denial of the 
claim was because there was no evidence of record showing a 
diagnosis of PTSD.  Furthermore, by this decision, the Board 
is informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well-grounded.


ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

The veteran has raised a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals 
occurring as a result of back surgery performed by a VA 
hospital in May 1958.  He maintains that while he may have 
had some immediate relief, he has subsequently suffered from 
back spasms and now requires surgery to remove scar tissue.  

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C. § 1151 was filed in May 1995, 
before the effective date of the amended section 1151 which 
reincorporates the fault requirement.  38 U.S.C. § 1151(a)(1) 
(1997); Pub. L. No. 104-21, Title IV, § 422(a), Sept. 26, 
1996, 110 Stat. 2926.  Congress specifically provided that 
the amendments to section 1151 would be applicable to all 
claims filed on or after October 1, 1997.  Id.  Therefore, 
the new statute is not applicable to the veteran's claims.  
VAOPGCPREC 40-97 (December 31, 1997).  Accordingly, the Board 
will consider the veteran's claim without regard to fault of 
the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd , 513 U.S. 115 (1994).

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, and not the result of 
the veteran's own willful misconduct, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation was service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358(a) (1998).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuation of the natural progress of 
disease or injuries for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b) (1998).

In determining the whether additional disability resulted 
from VA hospitalization or treatment the following 
considerations will govern:

(1)  It is necessary to show that 
additional is actually the result of 
such disease or injury, or 
aggravation of an existing disease 
or injury suffered as the result of 
hospitalization or medical treatment 
and not merely coincidental 
therewith.  The mere fact of 
aggravation alone will not suffice 
to make the disability compensable 
in the absence of proof that it 
resulted from disease or injury of 
an aggravation of an existing 
disease or injury suffered as the 
result of hospitalization, medical 
or surgical treatment.  38 C.F.R. 
§ 3.358 (c)(1), (2) (1998).

(2)  Compensation is not payable for 
the necessary consequences of 
medical or surgical treatment 
properly administered with the 
express or implied consent of the 
veteran.  "Necessary consequences" 
are those which are certain to 
result from, or were intended to 
result from, the examination or 
medical or surgical treatment 
administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

When the claim was most recently considered and denied by a 
hearing officer in April 1997, it was reasoned that the 
veteran's back problems worsened as a result of the natural 
progression of the lumbar disability and not VA medical 
services.  However, in this case, the record does not reflect 
that a physician reviewed the file in order to assess the 
veteran's condition before and after VA treatment, or that 
the conclusion of the hearing officer was supported by 
competent medical evidence.  Therefore, the Board believes 
that additional development, specifically a medical opinion 
addressing the pertinent issues, is necessary prior to 
review.  Such an opinion should take into consideration the 
fact that the veteran had problems with his low back prior to 
the surgery as well as following the surgery, and factors 
such as additional injuries, including an automobile accident 
in April 1961.  

The Court has held that the Board must consider independent 
medical evidence in supporting its recorded findings, rather 
than providing its own medical judgment in the guise of a 
Board opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
The Board believes that the record is currently inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should schedule a VA 
orthopedic examination to the nature and 
extent of any current back disorder 
diagnosed.  The RO should also refer the 
veteran's claims folder, accompanied by a 
copy of this REMAND, for review by the 
orthopedist in order to determine whether 
the veteran incurred an additional 
disability following VA medical treatment 
in May 1958.

Initially, the specialist is requested to 
review the claims folder and adequately 
summarize all of the relevant history 
pertaining to the veteran's back, 
including relevant treatment and previous 
diagnoses.  The specialist is requested 
to determine, in light of the veteran's 
entire reported medical history, whether 
the veteran currently suffers from 
additional disability as a result of VA 
medical treatment in May 1958.  The 
specialist should attempt to determine 
whether any preexisting disability 
increased, that is, whether additional 
disability was shown following VA medical 
treatment.

If the specialist determines that 
additional disability exists following 
the May 1958 surgery an opinion should be 
rendered as to whether such additional 
disability (1) is or is not causally 
related to VA medical treatment; (2) is 
merely coincidental with the VA medical 
treatment; (3) is the continuance or 
natural progress of the disease for which 
the VA medical treatment was authorized; 
or (4) is the certain or near certain 
result of the VA medical treatment; and 
(5) whether the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
treatment provided by the VA in May 1958.

Detailed explanations supporting the 
opinions presented should be provided.  
It should be emphasized to the examiner 
that "fault" or medical "negligence" is 
not at issue as to questions 1 to 4 
above.  The complete findings and opinion 
of the specialist should be associated 
with the claims folder.

2.  Thereafter, the RO should adjudicate 
the veteran's claim for compensation 
benefits under the provisions of 38 
U.S.C.A. § 1151.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

